     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 1 of 14 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E : youssef@pricelawgroup.com
     E : tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Raphael Austria
 9
                       UNITED STATES DISTRICT COURT
10                IN THE CENTRAL DISTRICT OF CALIFORNIA
11
     RAPHAEL AUSTRIA,                           Case No.: 2:20-cv-08071
12
13               Plaintiff,                     COMPLAINT AND DEMAND FOR
14
                                                JURY TRIAL FOR VIOLATIONS
           v.                                   OF:
15
16                                                  1. Telephone Consumer Protection
     FMS, INC. d/b/a FMS ASSET                         Act, 47 U.S.C. § 227 et seq.;
17
     MANAGEMENT,                                    2. Fair Debt Collection Practices
18                                                     Act, 15 U.S.C. § 1692 et seq.;
19
                 Defendant.                         3. CAL. CIV. CODE § 1788 et seq.;
                                                       and
20                                                  4. Intrusion Upon Seclusion
21
22
                 COMPLAINT AND DEMAND FOR JURY TRIAL
23
24         Plaintiff Raphael Austria (“Plaintiff”), by and through his attorneys, alleges
25   the following against Defendant FMS, Inc. d/b/a FMS Asset Management (“FMS”
26
     or “Defendant”):
27
28
                                              -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 2 of 14 Page ID #:2




 1                                     INTRODUCTION
 2         1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 3
     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5   statute that broadly regulates the use of automated telephone equipment. Among
 6
     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8   use of automatic dialers or prerecorded messages, and delegates rulemaking
 9
     authority to the Federal Communications Commission (“FCC”).
10
11         2.    Count II Plaintiff’s Complaint is based upon the Fair Debt Collection
12   Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., which prohibits debt collectors
13
     from engaging in abusive, deceptive and unfair practices in connection with the
14
15   collection of consumer debts.
16
           3.    Count III of Plaintiff’s Complaint is based upon the Rosenthal Fair
17
18   Debt Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
19
     prohibits debt collectors from engaging in abusive, deceptive and unfair practices
20
21   in connection with the collection of consumer debts.
22         4.    Count IV of Plaintiff’s Complaint is based upon the Invasion of
23
     Privacy Intrusion upon Seclusion, as derived from § 652B of the Restatement
24
25   (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
26
     otherwise, upon the solitude or seclusion of another or his private affairs or
27
28   concerns… that would be highly offensive to a reasonable person.”
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 3 of 14 Page ID #:3




 1                             JURISDICTION AND VENUE
 2         5.       Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
 3
     U.S.C. § 1331.
 4
 5         6.       Jurisdiction of this court also arises under 28 U.S.C. § 1332 because
 6
     (1) the matter in controversy exceeds the sum or value of $75,000.00 and (2)
 7
 8   Plaintiff and Defendant are citizens of different States.
 9
           7.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
10
11   substantial part of the events or omissions giving rise to the claim occurred in this
12   District. Because Defendant transacts business here, personal jurisdiction is
13
     established.
14
15                                         PARTIES
16
           8.       Plaintiff is a “debtor” as defined by Cal. Civ. Code §1788.2(h).
17
18         9.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692(a)(3).
19
           10.      Plaintiff is a natural person residing in California.
20
21         11.      Defendant is a “debt collector” as defined by           Cal. Civ. Code
22   §1788.2(c) and 15 U.S.C. § 1692a(6).
23
           12.      Defendant is attempting to collect on a “consumer debt” as defined
24
25   by Cal. Civ. Code §1788.2(f).
26
           13.      Defendant is attempting to collect on a “debt” as defined by 15 U.S.C.
27
28   § 1692(a)(5).
                                                 -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 4 of 14 Page ID #:4




 1         14.    Defendant is an asset management company engaged in the business
 2   of debt collection. Defendant can be served through its registered agent,
 3
     Corporation Service Company d/b/a in California as CSC – Lawyers Incorporating
 4
 5   Service, located at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.
 6
           15.    Defendant acted through its agents, employees, officers, members,
 7
 8   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 9
     representatives, and insurers.
10
11                            FACTUAL ALLEGATIONS
12         16.    Defendant is attempting to collect an alleged debt from Plaintiff.
13
           17.    In or around April 2020, in an attempt to collect on an alleged
14
15   consumer account, Defendant began contacting Plaintiff on his cellular phone
16
     number ending in 1359.
17
18         18.    Defendant was calling Plaintiff primarily when he was at work.
19
           19.    On or about May 15, 2020, at approximately 1:11 p.m., Plaintiff called
20
21   Defendant at (877) 847-1896.
22         20.    During this conversation, Plaintiff spoke with a representative who
23
     indicated that Defendant was attempting to collect a debt.
24
25         21.    Plaintiff apologized because he could not make a payment because he
26
     was struggling financially.
27
28         22.    Plaintiff explained to the representative that Defendant’s phone calls
                                              -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 5 of 14 Page ID #:5




 1   have been coming in during his work hours.
 2         23.     Plaintiff informed Defendant that he works Monday through Friday,
 3
     from 8am until 5pm.
 4
 5         24.     Plaintiff requested that if Defendant needed to call him, it should him
 6
     after 5pm.
 7
 8         25.     Despite explaining his financial hardship and revoking consent to be
 9
     contacted by telephone calls during his work hours, Defendant continued its assault
10
11   of harassing automated debt collection calls to Plaintiff’s cellular phone during his
12   work hours.
13
           26.     Between April 10 and August 31, 2020, Defendant called Plaintiff on
14
15   his cellular phone approximately forty (40) times.
16
           27.     Despite explaining his work hours and that any contact should be
17
18   initiated after or before his work hours, the calls regularly came on the same days
19
     of the week and at approximately the same times of day.
20
21         28.     This regularity, despite his request to be contacted in a different
22   manner, strongly suggests that Defendant was using an automatic telephone dialing
23
     system when attempting to contact him.
24
25         29.     All of the approximately forty (40) calls placed by Defendant to
26
     Plaintiff were placed during Plaintiff’s work hours.
27
28         30.     Defendant was aware and had knowledge of Plaintiff’s work hours.
                                               -5-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 6 of 14 Page ID #:6




 1            31.   Defendant knew that it was inconvenient to call Plaintiff during his
 2   work hours because he expressly stated that any calls should be after his work
 3
     hours.
 4
 5            32.   Defendant’s conduct was done willfully and knowingly.
 6
              33.   Defendant was aware that Plaintiff had revoked consent to be called,
 7
 8   and despite this, Defendant continued to place automated debt collection calls to
 9
     Plaintiff’s cellular phone.
10
11            34.   Defendant’s calls were excessive and done with the purpose of
12   attempting to harass Plaintiff into making a payment on the account.
13
              35.   The conduct was not only willful but done with the intention of
14
15   causing Plaintiff such distress, so as to induce him to pay the debt.
16
              36.   Further, the conduct was done with such frequency so as to harass
17
18   Plaintiff.
19
              37.   Plaintiff’s employer has been cutting overtime hours which has put a
20
21   financial strain on Plaintiff.
22            38.   The decrease in available overtime hours coupled with the high cost
23
     of living in California has caused Plaintiff to suffer from severe financial hardship.
24
25            39.   Plaintiff attempted to explain his situation and his work hours to
26
     Defendant in an attempt to get the calls to stop while he was at work, however,
27
28
                                               -6-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 7 of 14 Page ID #:7




 1   Defendant continued to lay siege on Plaintiff’s cellular phone with automated debt
 2   collection calls only during his work hours.
 3
           40.      Defendant acted maliciously and subjected Plaintiff to oppression.
 4
 5         41.      Due to Defendant’s actions, Plaintiff has suffered from immense
 6
     emotional and mental pain and anguish, including but not limited to, stress, anxiety,
 7
 8   headaches, sleepless nights and fear.
 9
                                          COUNT I
10                    (Violations of the TCPA, 47 U.S.C. § 227 et seq.)
11
           42.      Plaintiff incorporates by reference all of the above paragraphs of this
12
13   Complaint as though fully stated herein.
14         43.      Defendant violated the TCPA. Defendant’s violations include, but are
15
     not limited to the following:
16
17               a. Within four years prior to the filing of this action, on multiple
18
                    occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
19
20                  which states in pertinent part, “It shall be unlawful for any person
21
                    within the United States . . . to make any call (other than a call made
22
23                  for emergency purposes or made with the prior express consent of the
24                  called party) using any automatic telephone dialing system or an
25
                    artificial or prerecorded voice — to any telephone number assigned to
26
27
28
                                                -7-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 8 of 14 Page ID #:8




 1                  a . . . cellular telephone service . . . or any service for which the called
 2                  party is charged for the call.
 3
                 b. Within four years prior to the filing of this action, on multiple
 4
 5                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
 6
                    using an artificial prerecorded voice or an automatic telephone dialing
 7
 8                  system and as such, Defendant knowing and/or willfully violated the
 9
                    TCPA.
10
11         44.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
12   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
13
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
14
15   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
16
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
17
18   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19
                                         COUNT II
20                   (Violations of the FDCPA, 15 U.S.C. § 1692 et seq.)
21
           45.      Plaintiff incorporates by reference all of the above paragraphs of this
22
23   Complaint as though fully stated herein.
24         46.      Defendant violated the FDCPA. Defendant’s violations include, but
25
     are not limited to, the following:
26
27
28
                                                     -8-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 9 of 14 Page ID #:9




 1               a. Defendant violated 15 U.S.C. § 1692(c)(a)(1) by communicating with
 2                  a consumer in connection with the collection of a debt at any unusual
 3
                    time or place or a time or place known or which should be known to
 4
 5                  be inconvenient to the consumer; and
 6
                 b. Defendant violated 15 U.S.C. § 1692d by engaging in conduct, the
 7
 8                  natural consequence of which is to harass, oppress or abuse any person
 9
                    in connection with the collection of the alleged debt; and
10
11               c. Defendant violated 15 U.S.C. § 1692f by using unfair or
12                  unconscionable means in connection with the collection of an alleged
13
                    debt.
14
15         47.      Defendant’s acts, as described above, were done intentionally with the
16
                    purpose of coercing Plaintiff to pay the alleged debt.
17
18         48.      As a result of the foregoing violations of the FDCPA, Defendant is
19
                    liable to Plaintiff for actual damages, statutory damages, and
20
21                  attorneys’ fees and costs.
22                                      COUNT III
23                      (Violations of CAL. CIV. CODE § 1788 et seq.)
24         49.      Plaintiff incorporates by reference all of the above paragraphs of this
25
     Complaint as though fully stated herein.
26
27
28
                                                 -9-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 10 of 14 Page ID #:10




 1         50.     Defendant violated the RFDCPA. Defendant’s violations include, but
 2   are not limited to, the following:
 3
                 a. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 4
 5                 telephone to ring repeatedly or continuously to annoy the person
 6
                   called;
 7
 8               b. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 9
                   attempting to collect a consumer debt without complying with the
10
11                 provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
12                 United States Code (Fair Debt Collection Practices Act).
13
                      i.   Defendant violated Cal. Civ. Code § 1788.17 by violating 15
14
15                         U.S.C. § 1692(c)(a)(1) by communicating with a consumer in
16
                           connection with the collection of a debt at any unusual time or
17
18                         place or a time or place known or which should be known to be
19
                           inconvenient to the consumer;
20
21                   ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
22                         U.S.C. § 1692d by engaging in conduct, the natural
23
                           consequence of which is to harass, oppress or abuse any person
24
25                         in connection with the collection of the alleged debt;
26
                    iii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
27
28                         U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
                                                - 10 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 11 of 14 Page ID #:11




 1                        engaging Plaintiff in telephone conversations repeatedly; and
 2                  iv.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 3
                          U.S.C. § 1692f by using unfair or unconscionable means in
 4
 5                        connection with the collection of an alleged debt;
 6
              51.   Defendant’s acts, as described above, were done intentionally with the
 7
 8   purpose of coercing Plaintiff to pay the alleged debt.
 9
              52.   Defendant was aware of Plaintiff’s financial situation, that it was
10
11   calling him during his work hours, and that he requested to be called only after
12   work hours. Despite this, Defendant continued to call Plaintiff during his work
13
     hours in an attempt to harass him to pay the debt.
14
15            53.   As a result of the foregoing violations of the RFDCPA, Defendant is
16
     liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
17
18   costs.
19
                                         COUNT IV
20                               (Intrusion Upon Seclusion)
21
              54.   Plaintiff incorporates by reference all of the above paragraphs of this
22
23   Complaint as though fully stated herein.
24            55.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion
25
     upon seclusion as, “One who intentionally intrudes… upon the solitude or
26
27   seclusion of another, or his private affairs or concerns, is subject to liability to the
28
                                                - 11 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 12 of 14 Page ID #:12




 1   other for invasion of privacy, if the intrusion would be highly offensive to a
 2   reasonable person”.
 3
           56.      Defendant violated Plaintiff’s privacy. Defendant’s violations
 4
 5   include, but are not limited to, the following:
 6
                 a. Defendant intentionally intruded, physically or otherwise, upon
 7
 8                  Plaintiff’s solitude and seclusion by engaging in harassing phone calls
 9
                    in an attempt to collect on an alleged debt despite Plaintiff’s request
10
11                  for the calls to cease.
12               b. The number and frequency of the telephone calls to Plaintiff by
13
                    Defendant after Plaintiff’s request for the calls to cease constitute an
14
15                  intrusion on Plaintiff's privacy and solitude.
16
                 c. Defendant’s conduct would be highly offensive to a reasonable person
17
18                  as Plaintiff received calls that often-interrupted Plaintiff’s work.
19
                 d. Defendant’s acts, as described above, were done intentionally with the
20
21                  purpose of coercing Plaintiff to pay the alleged debt.
22         57.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
23
     is liable to Plaintiff for actual damages.
24
25   ///
26
     ///
27
28   ///
                                                  - 12 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 13 of 14 Page ID #:13




 1                             PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff Raphael Austria, respectfully requests judgment
 3
     be entered against Defendant FMS, Inc. d/b/a FMS Asset Management, for the
 4
 5   following:
 6
                  A.   Statutory damages pursuant to 47 U.S.C. § (b)(3)(B) and 47
 7
 8                     U.S.C. § (b)(3)(C);
 9
                  B.   Declaratory judgment that Defendant violated the FDCPA
10
11                     and RFDCPA;
12                C.   Statutory damages pursuant to Cal. Civ. Code §1788.30(b)
13
                       and 15 U.S.C. § 1692k;
14
15                D.   Actual damages pursuant to Cal. Civ. Code §1788.30 and 15
16
                       U.S.C. § 1692k;
17
18                E.   Costs and reasonable attorneys’ fees pursuant to Cal. Civ.
19
                       Code §1788.30(c) and 15 U.S.C. § 1692k(3);
20
21                F.   Punitive damages to be determined at trial, for the sake of
22                     example and punishing Defendant for its malicious conduct,
23
                       pursuant to Cal. Civ. Code § 3294;
24
25                G.   Awarding Plaintiff any pre-judgment and post-judgment
26
                       interest as may be allowed under the law; and
27
28                H.   Any other relief that this Honorable Court deems appropriate.
                                             - 13 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-08071-PA-KS Document 1 Filed 09/03/20 Page 14 of 14 Page ID #:14




 1                               DEMAND FOR JURY TRIAL
 2      Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial
 3
     by jury of all issues triable by jury.
 4
 5
 6         Respectfully submitted this 3rd day of September 2020.
 7                                            PRICE LAW GROUP, APC
 8
                                              By: /s/ Youssef H. Hammoud______
 9
                                              Youssef H. Hammoud (SBN: 321934)
10                                            Price Law Group, APC
11                                            6345 Balboa Blvd., Suite 247
                                              Encino, CA 91316
12                                            T: (818) 600-5596
13                                            F: (818) 600-5496
                                              E: youssef@pricelawgroup.com
14
                                              Attorneys for Plaintiff,
15                                            Raphael Austria
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 14 -
                               COMPLAINT AND DEMAND FOR JURY TRIAL
